Citation Nr: 0430978	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for low back strain 
with degenerative changes manifested by low back and right 
hip pain, currently evaluated as 40 percent disabling.

3.  Entitlement to a combined disability rating in excess of 
80 percent for service-connected disabilities.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had a period of honorable active service from 
January 1978 to January 1981.  The remainder of the veteran's 
active duty, dating from January 1981 to June 1984, was not 
performed under honorable conditions.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which granted increased 20 
percent evaluations for the veteran's right ankle and low 
back disabilities.  At that time, he also maintained that he 
should be entitled to a combined disability evaluation in 
excess of 60 percent.  Following receipt of the veteran's 
timely appeal, the case was referred to the Board.  In 
November 2000, the Board remanded the case back to the RO for 
additional evidentiary development.

Pursuant to the development undertaken by the directives 
contained in the Board's November 2000 Remand, the veteran's 
low back and right ankle disabilities were assigned increased 
40 and 30 percent evaluations, respectively.  Those increased 
ratings were effective from October 7, 1997, the date on 
which the veteran's claim for increased ratings was received.  
The veteran has since continued his appeal, contending that 
the severity of those disorders warrants evaluations in 
excess of 40 and 30 percent.  

In a June 2003 decision, the Board denied entitlement to a 
disability rating greater than 30 percent for residuals of a 
right ankle sprain.  The remaining issues of entitlement to 
an increased rating for low back strain with degenerative 
changes manifested by right hip and low back pain and 
entitlement to a combined disability rating in excess of 80 
percent for service-connected disabilities were remanded for 
additional development.  The veteran appealed.

In August 2004, the United States Court of Appeals for 
Veterans Claims (CAVC) granted a joint motion of the parties 
thereby vacating that portion of the June 2003 decision 
wherein the Board denied the claim of entitlement to an 
increased evaluation for residuals of a right ankle sprain 
primarily for material procedural due process defects, 
including lack of compliance with the notice requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The 
matter was remanded to the Board for compliance with 
directives that were specified by the CAVC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration(VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  Complete compliance with VCAA 
notice requirements for the certified issues of entitlement 
to increased evaluations for residuals of a right ankle 
sprain and low back strain with degenerative changes 
manifested by low back and right hip pain and entitlement to 
a combined disability rating in excess of 80 percent for 
service-connected disabilities must be undertaken prior to 
Board review.

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a)).

Significantly, the Board notes that the April 14, 1999, 
statement of the case (SOC) and December 27, 2002, 
supplemental statement of the case (SSOC) were inadequate and 
failed to sufficiently comply with the criteria of 38 C.F.R. 
§§ 19.29, 19.30, 19.31 with respect to the issue of 
entitlement to a disability rating greater than 30 percent 
for residuals of a right ankle sprain.  The veteran was not 
sufficiently notified of the criteria required for the next 
higher schedular evaluation for right ankle disability under 
Diagnostic Code 5270, or for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) which would have allowed him to 
present written and/or oral arguments before the Board.  Such 
procedural defects are material and must be corrected prior 
to further Board consideration.  

Importantly, the Board recognizes that the record shows that 
service-connection has been established for fusion of the 
right knee, with leg shortening, evaluated as 40 percent 
disabling from November 1, 1989.  Therefore, in view of the 
fact that a 30 percent evaluation is currently in effect for 
residuals of a right ankle sprain, the veteran's claim of 
entitlement to an increased rating for a right ankle sprain 
must be considered in light of the "Amputation Rule" as set 
forth in 38 C.F.R. § 4.68 and Diagnostic Codes 5161, 5162-
5164.

Also, the Board notes that it is essentially argued that the 
medical evidence suggests the presence of neurologic symptoms 
associated with service-connected residuals of a right ankle 
sprain which warrant the assignment of a separate rating in 
light of the CAVC's holding in Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  In this regard, the Board notes that in 
order to afford this veteran every equitable consideration, 
he should be afforded a special VA neurologic evaluation in 
order to determine the current extent and degree of severity 
of any neurologic manifestations associated with service-
connected residuals of a right ankle sprain, if present.   

Additionally, the Board notes that a July 2004 VA orthopedic 
examination report shows that the veteran reported that he 
had been recently seen by an orthopedist and was scheduled 
for a right ankle brace.  Such medical records are not on 
file.  Therefore, all pertinent outstanding VA and private 
treatment records should be obtained for appellate review.  
Also, correspondence received from the veteran in August 
2004, shows he has been awarded Social Security 
Administration (SSA) disability benefits.  All SSA records 
pertaining to the veteran's award of disability benefits 
should be obtained for appellate consideration.  See Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Also, the Board notes that the veteran's statement in August 
2004, with attached information regarding the grant of SSA 
disability benefits, may be liberally construed as a notice 
of disagreement (NOD) to the denial of entitlement to TDIU 
benefits by the RO in an August 2004 rating decision.  As is 
the case here, if a claim has been placed in appellate status 
by the filing of a notice of disagreement, the Board must 
remand the claim to the RO for preparation of a statement of 
the case as to that claim.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Also, the Board notes that while this appeal was pending, 
changes were made to the VA rating schedule for evaluating 
disabilities of the spine under a general rating formula 
effective September 26, 2003.  Such amendments to the rating 
schedular criteria should be considered in adjudicating the 
related claim of entitlement to an increased rating for low 
back strain with degenerative changes manifested by low back 
and right hip pain.

Additionally, the Board notes that following the issuance of 
the December 27, 2002 SSOC, additional pertinent medical 
evidence was received, including a report of a July 2004 VA 
orthopedic examination report, without waiver of initial 
review by the RO.  Accordingly, such added evidence must be 
included in an SSOC that is consistent with the provisions of 
38 C.F.R. § 19.31.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, 
including consideration of VCAA mandates, the case is 
REMANDED for the following development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded for further 
development.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the veteran should be 
contacted and  requested to identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertaining to treatment for 
residuals of a right ankle sprain and low 
back strain with degenerative changes 
manifested by low back and right hip pain 
from approximately November 2002 to the 
present, including any medical records 
surrounding the veteran's acquisition of 
a right ankle brace.  

After obtaining any necessary 
authorization or medical releases, all 
treatment reports from those sources 
identified by the veteran whose records 
have not previously been secured should 
be obtained and associated with the 
claims file.  

2.  If any of the relevant records sought 
are unavailable or unobtainable, the 
veteran should be notified of such fact 
and provided an explanation of the 
efforts used to obtain those records, and 
a description of any further action to be 
taken with respect to the claim.  

3.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims of entitlement to 
increased ratings for residuals of a 
right ankle sprain and low back strain 
with degenerative changes manifested by 
low back and right hip pain; entitlement 
to a combined disability rating in excess 
of 80 percent for service-connected 
disabilities and entitlement to TDIU and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  Arrangements should be made to obtain 
all copies of medical records and 
supporting documents used by the SSA in 
adjudicating the veteran's claim along 
with a copy of any SSA decision. 

5.  The veteran should be accorded a 
special VA neurologic examination by an 
appropriate specialist in neurology or 
other appropriate medical specialist for 
the purpose of ascertaining the current 
nature and extent of severity of any 
neurologic symptoms/manifestations 
associated with residuals of a right 
ankle sprain, if any.  The claims file 
and a separate copy of this Remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale. 

6.  Thereafter, the veteran's claims file 
should reviewed to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the 
requested examination report and any 
expressed opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO should review the claim for 
TDIU in light of the development ordered 
above, then issue a SOC to the veteran 
and his representative addressing that 
issue.  The veteran should also be 
advised that to perfect his appeal 
regarding TDIU after the SOC is issued, 
he must submit a timely substantive 
appeal.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issues of 
entitlement to increased ratings for 
residuals of a right ankle sprain and a 
low back strain with degenerative changes 
manifested by low back and right hip pain 
and entitlement to a combined disability 
rating in excess of 80 percent for 
service-connected disabilities should be 
formally readjudicated with consideration 
of the criteria under Diagnostic Code 
5270; the "Amputation Rule" as set 
forth in 38 C.F.R. 
§ 4.68; changes made to the VA rating 
schedule for evaluating disabilities of 
the spine under a general rating formula 
effective September 26, 2003 and the 
provisions of 38 C.F.R. § 3.321(b)(1), 
where applicable.  

In the process, due accord and 
consideration must be given to the points 
that were noted by the appellant's brief 
of April 2004 and joint motion that the 
parties filed in August 2004, 
incorporated in the CAVC's order later 
that month and which have been associated 
with the veteran's claims folder.  The 
rationale for the decision, whether 
favorable or unfavorable to the veteran, 
should be clearly explained, citing to 
all governing legal authority and 
precedent.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  38 C.F.R. § 19.31.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for scheduled VA examinations without good 
cause shown may adversely affect the outcome of his claim on 
appeal for an increased evaluation for residuals of a right 
ankle sprain.  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




